DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-10, and 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
US 20140076555 (Kerr) teaches injecting gas into an upper portion of payzone 5 with a single well, and then producing displaced hydrocarbons through a horizontal producer drilled from the single well (figs. 1 lb and bottom of fig. 12). However, the perforations for the gas are at the bottom of the toe portion of the lateral, not at a top point of the single well (claim 1), nor both at the toe portion of the lateral and at a top point of the single well (claim 9)
US 20140000888 (Kerr) suffers from similar problems as above (fig. 5).
US 20090200024 (Ayasse et al) teaches injecting gas into an upper portion of payzone 10 with a single well, and then producing displaced hydrocarbons through a horizontal producer 16 drilled from the single well (fig. 4). However, the perforations in the vertical portion of the single well are essentially in the middle of the vertical portion, and it is also stated that the gas 24/70 migrates down with the oil 30 (paragraph 0072).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676